Citation Nr: 1455185	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to initial disability rating in excess of 10 percent for status post left knee surgery with scarring.

2.  Entitlement to an initial disability rating in excess of 10 percent for instability, left knee.

3.  Entitlement to service connection for disability resulting in tingling, numbness and pain of the left lower extremity.

4.  Entitlement to service connection for disability resulting in tingling, numbness and pain of the right lower extremity.

5.  Entitlement to service connection for disability resulting in tingling, numbness, and pain of the left upper extremity.

6.  Entitlement to service connection for disability resulting in tingling, numbness and pain of the right upper extremity.

7.  Entitlement to service connection for a voiding dysfunction.

8.  Entitlement to service connection for an acquired psychiatric disorder.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A hearing was held on February 11, 2014, in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in May 2014.  That development was completed, and the case has since been returned to the Board for appellate review.  Pursuant to the Board's remand directives, outstanding private treatment records were obtained and associated with the claims file, and the Veteran was provided with VA examination with regard to each of the issues being decided below.  Accordingly, the Board finds that VA has substantially complied with the Board's May 2014 remand directives with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

In an April 2014 rating decision, the RO denied a claim for a total evaluation for individual unemployability submitted by the Veteran in March 2013.  The Board notes that as the Veteran has not yet appealed this decision, the Board does not have jurisdiction over that particular matter at this time.  Nevertheless, as will be discussed further, a claim for TDIU has been raised by the record as part and parcel of the increased rating claim for the service-connected left knee disabilities, and has therefore been added to the list of issues, and dealt with below.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

In light of the Court's decision in Clemons and the Veteran's description of numbness and tingling in his hands and feet, as well as swelling, the Board has recharacterized the relevant issues on appeal above.  The Board previously recharacterized the issues as entitlement to service connection for neurological disorders, however, in light of medical evidence including a diagnosis of gout, the Board finds that the issues should be expanded further.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.  

The issues of entitlement to service connection for disability or disabilities resulting in numbness, tingling, and pain of the bilateral upper and lower extremities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability has not manifested in flexion limited to 30 degrees, impairment of the tibia and fibula, semilunar cartilage symptomatology or ankylosis; the Veteran's left knee disability has manifested in flexion limited to 10 degrees, but not in combination with flexion limited to at least 60 degrees; the left knee scars have not been shown to cover an area or areas of 144 square inches (929 sq. cm.) or greater, or to be deep, nonlinear, unstable or painful, or productive of any limitation of function.   

2.  The Veteran's left knee disability has not manifested in moderate recurrent subluxation or lateral instability.

3.  The Veteran has not been shown to have a diagnosed voiding dysfunction.

4.  Service connection for posttraumatic stress disorder (PTSD) was granted in a rating decision by the Appeals Management Center in October 2014, and there is no longer a case or controversy as to the issue of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for status post left knee surgery with scarring have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for service connection for a voiding dysfunction have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

3.  The Board lacks jurisdiction over the issue of entitlement to service connection for an acquired psychiatric disorder because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   


Left Knee

The Veteran seeks an increased evaluation for his service-connected left knee disability.  His left knee disability is currently evaluated at 10 percent under Diagnostic Code 5010-5260 for arthritis with limitation of flexion and at 10 percent under Diagnostic Code 5257 for instability.

Diagnostic Code 5010 states that arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2014).

Under Diagnostic Code 5257, a 10 percent disability evaluation is contemplated when other impairment of the knee, recurrent subluxation or lateral instability, is mild.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is assigned when such impairment is severe.  38 C.F.R. § 4.71a , Diagnostic Code 5257 (2014). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not necessarily dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2 , 4.6 (2014).

Under Diagnostic Code 5260, a 10 percent disability evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5260 (2014). 

Under Diagnostic Code 5261, a 10 percent disability evaluation is warranted when extension is limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5261 (2014).

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2014). 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, the VA General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, and 4.59 must be considered. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his left knee disability requires factual findings as to the extent to which the Veteran's symptoms such as pain, weakness, and fatigability cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2014); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

 When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran underwent QTC evaluation for his left knee in May 2006.  Examination of the left knee showed signs of tenderness and crepitus.  Range of motion of the left knee was recorded as 0 degrees of extension and 130 degrees of flexion, with pain observed at 130 degrees. The joint function was noted to be additionally limited by pain after repetitive use, but not by fatigue, weakness, lack of endurance or incoordination.  Additional limitation due to pain following repetitive use was recorded as 0 degrees.  All stability tests of the left knee were within normal limits.

The Veteran again underwent QTC evaluation for his left knee in August 2007.  The Veteran reported pain, weakness, stiffness with prolonged positions, swelling when walking, giving way and locking with stiffness.  He did not have heat, redness, lack of endurance, fatigability or dislocation.  The pain was noted to be sometimes elicited by stress or to come by itself, and to be relieved by rest and medication.  The Veteran reported that at the time of pain, he could function with medication.  The Veteran related incapacitating episodes as often as 1 time per year which last for 1 day, but stated that over the past year he experienced no such incidents.  Functional impairment reported was difficulty walking, running and jumping.  Examination of the left knee demonstrated tenderness and crepitus, but no edema, effusion, weakness, redness, heat, guarding of movement or subluxation.  The examiner stated that there was no genu recurvatum and 'locking' pain.  Range of motion testing revealed flexion to 120 degrees and extension to 0 degrees, with pain occurring at 120 degrees.  The examiner noted that following repetitive use, the left knee joint was additionally limited by pain, fatigue, and lack of endurance, but not by weakness or incoordination.  She stated that following repetitive movement, the joint was additionally limited by 12 degrees.  Anterior and posterior cruciate ligaments stability test, medial and lateral collateral ligaments stability test were within normal limits, and the medial and lateral meniscus test was abnormal with a slight degree of severity.

The Veteran was provided with a VA examination for his left knee in October 2010.  The Veteran reported pain, pain on motion, swelling, and instability/giving-way, but not weakness, stiffness, heat, redness, locking, fatigability, or lack of endurance/additional limitation on repetitive use.  The Veteran did not endorse flare-ups, and reported that he has a brace that he does not use.  The Veteran noted that he can walk for 30 minutes, sit for 10 minutes, and stand for 15 minutes until he has to change position.  The examiner noted that there was no additional limitation from repetitive use.   He stated that mere speculation is needed to express additional limitation from flare-ups because all information is derived from the Veteran.  However, as the Veteran did not endorse flare-ups at this examination, the Board finds that this statement does not render the examination inadequate per Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  On physical examination, the examiner did not observe objective evidence of pain or pain following repeated use, fatigue, weakness, lack of endurance, incoordination, edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement or abnormal gait.  Crepitus was noted on knee flexion.  Left knee range of motion was recorded as 0 to 140 degrees passively, with resistance, and repetitively with no pain observed during range of motion testing.  Stability was noted as good.  Lachman's, Drawer, and McMurray's tests were all normal.

Private treatment records from 2013 document the Veteran's continued complaints of joint pain and crepitus, including in the left knee, and note that the Veteran has undergone steroid injection in his knees.  A private physical therapy note from February 2013 documented active range of motion testing showing 90 degrees of flexion and 10 degrees of extension, both noted as pain limited.  Strength testing was also noted as pain limited.  The physical therapist recorded generalized pain with light touch to both knees and noted that he was unable to perform special tests due to severe pain.

At the February 2014 Board hearing, the Veteran described stiffness and pain with motion, and testified that the knee throbs when he extends his leg out and that it really hurts with flexion.  He also stated that his left knee gives out a lot of times when he is walking and that he has problems going up and down stairs.  The Veteran testified that when he has to stand and walk for long periods of time, his knee will buckle and give out, and that he feels the instability is more than mild.  He further stated that he has difficulty getting in and out of chairs, cannot stand sometimes because of the knee buckling, and has to hold onto things when walking up stairs.

Pursuant to the Board's May 2014 remand directives, the Veteran was provided with a VA examination in July 2014 to determine the current severity of his service-connected left knee disability.  The Veteran reported difficulty bending the knee, and pain over the patella which is sensitive to touch.  He said that when he is walking, his knee will lock up and give out.  By locking, the Veteran said he meant that it will get stiff and he has to brace himself and with time it will unlock.  He described tingling in the area and stated that the knee swells from time to time.  The Veteran reported having a number of injections, maybe as many as 40.  He is under the care of a private rheumatologist with a diagnosis of fibromyalgia involving many joints and areas of the body.  The Veteran endorsed flare-ups, and stated that pain in his whole body will flare from time to time, and that he goes into the sauna to relieve the pain.  On range of motion testing, the Veteran had flexion to 85 degrees with pain at 85 degrees, and extension to 0 degrees without objective evidence of painful motion.  Range of motion was unchanged following repetitive motion testing, and the examiner noted that there was no additional limitation in range of motion following the repetitions and no functional loss or functional impairment.  On examination, the Veteran had pain to palpation for the joint line or soft tissue of the left knee.  He demonstrated full strength on flexion and extension and had normal Lachman, Posterior Drawer, and Valgus/Varus pressure testing.  There was no history of recurrent patellar subluxation or dislocation and no X-ray evidence of patellar subluxation.  The Veteran did not have shin splints or meniscal conditions.  Regarding the functional impact of his left knee disability, the Veteran reported that his many joint complaints have prevented him from teaching school, because he is not able to stand for long periods of time.  Activities of daily living were noted as "ok", but that the Veteran needs help with shoe laces and sitting and getting off the toilet.  With regard to additional loss of range of motion due to flare-ups, the examiner stated that he could not determine such additional impairment without resorting to speculation, because the degree of range of motion is determined objectively, and measurements cannot be determined without direct contact with the Veteran.  The Board finds that this statement regarding flare-ups does not render the VA examiner's opinion inadequate, because he explained why he was unable to provide a specific figure in terms of additional loss of range of motion on flares without resort to speculation, and he provided a description of the Veteran's functional loss based on the Veteran's description of his symptoms.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The weight of the evidence does not support the assignment of a rating in excess of 10 percent for status post left knee surgery with scarring under Diagnostic Code 5010-5260.  This is so because the Veteran's left knee has not exhibited flexion limited to 30 degrees at any time during the appellate period, or evidence of flares or further functional limitation following repetitive use testing that which would rise to a similar level of impairment.  At worst, flexion was limited to 85 degrees at the July 2014 VA examination, without additional limitation following repetitive use testing.  Although the examiner noted an inability to comment on the degree of motion lost during flare-ups, the Board is only able to consider the evidence provided, and finds that it cannot assign a higher evaluation on this basis alone, particularly given that the degree of flexion recorded is substantially less than that necessary for a 20 percent evaluation.  Consideration has been given to any functional impairment and effect of pain on functional abilities due to the Veteran's service-connected left knee disability.  The Board acknowledges the subjective complaints of pain made during the entire appellate period, as well as objective evidence of pain following repetitive use at the May 2006 VA examination, additional limitation following repetitive use from pain, fatigue, and lack of endurance at the August 2007 VA examination, and severe pain rendering accurate specialty testing at a February 2013 physical therapy session impossible.  These did not, however, result in additional loss of range of motion, at the time of the evaluations, sufficient for the next higher rating.

A preponderance of the evidence is also against a finding that the Veteran's left knee instability warrants a rating in excess of 10 percent under Diagnostic Code 5257.  Other than the August 2007 QTC examination, all VA examinations of the Veteran found no objective evidence of recurrent subluxation or lateral instability.  The August 2007 examiner noted that anterior and posterior cruciate ligaments stability test, medial and lateral collateral ligaments stability test were within normal limits, and the medial and lateral meniscus test was abnormal with a slight degree of severity.  The Veteran's current evaluation for left knee instability is for slight recurrent subluxation or lateral instability.  Although the Veteran testified at the hearing that his left knee will buckle a lot of the time after walking for long periods, the Board finds more probative the objective medical evidence of record, which does not demonstrate instability of a moderate or severe nature.  
 
The Board has also looked at other diagnostic codes for rating the left knee.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no evidence that the Veteran has ankylosis of the knee, dislocation or removal of cartilage, impairment of the tibia and fibula, of genu recurvatum.  38 C.F.R. § 4.71a (Diagnostic Codes 5256, 5258, 5259, 5262, and 5263).  The Board does note that although the vast majority of the medical evidence demonstrates that the Veteran was able to perform full extension of the left knee, the February 2013 private physical therapy note documented extension limited to 10 degrees by pain.  Under Diagnostic Code 5261, a 10 percent evaluation is assigned for extension of the knee limited to 10 degrees.  However, the Board notes that the Veteran's current 10 percent evaluation for limitation of flexion must arise from 38 C.F.R. § 4.59, for actually painful, unstable, or malaligned joints, due to healed injury, as the Veteran's limitation of flexion never rose to the level required for a zero percent evaluation.  As per VA General Counsel, a 10 percent rating under 5003 for a veteran who is already rated for instability under DC 5257 is only appropriate when the limitation of motion under 5260 or 5261 meets the criteria for a zero percent rating under either code.  See  VAOPGCPREC 23-97.  Were the Veteran to be assigned a 10 percent evaluation under 5261 for limitation of extension, based on the February 2013 report, a separate 10 rating for limited flexion under 38 C.F.R. § 4.59 would be inappropriate, as the joint would already have an evaluation of at least the minimum compensable rating for the joint.  Therefore, a rating in excess of 10 percent, either under Diagnostic Code 5261 from February 2013 to July 2014 or under 5010-5260 for any other portion of the appeal period, is not warranted.  

The Board has also considered whether a separate rating is warranted for a scar related to the Veteran's left knee surgery.  The criteria for evaluating scars were amended effective October 23, 2008, but as the Veteran's initial claim for service connection was filed prior to this date, and he has not requested consideration under the amended criteria, the new criteria are not for application.  Under the old 38 C.F.R. § 4.118, compensable ratings were available for superficial scars other than the head, face or neck that do not cause limitation of motion if they have an area of 144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.   A May 2006 QTC examination documented a left knee scar measuring about 1.5 cm by 0.4 cm, with hyperpigmentation of less than 6 square inches and with no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation or abnormal texture.  An August 2007 QTC examination report notes that the Veteran had a level scar present at the left lateral patellar region measuring about 3 cm. by 1 cm. and a scar at the left anterior inferior patella measuring approximately 1 cm. by 1 cm., both with no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  The July 2014 VA examiner stated that the Veteran's left knee scar is not painful, unstable, or with an area greater than 39 square centimeters.  As the Veteran's superficial left knee scars do not cover an area of 929 square centimeters or greater, a separate compensable disability rating is not warranted under DC 7802.  Additionally, the left knee scar is not located on the Veteran's head, face or neck, has not been shown to be deep, cause limited motion, be unstable or painful on examination, or otherwise cause limitation of function of the left knee.  Therefore, pre-amendment Diagnostic Codes 7800, 7801, 7803, 7804 and 7805 are not for application.  Thus, a separate compensable rating is not warranted under any of the aforementioned diagnostic codes relating to scars.

In reaching its conclusion, the Board acknowledges the Veteran's belief that his left knee symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of  his symptomatology in accordance with the rating criteria.  The Board finds the medical evidence consisting of VA examination reports in which examiners with medical expertise examined the Veteran's left knee, acknowledged the Veteran's reported symptoms, and described the manifestations of the Veteran's left knee to be more persuasive than the Veteran's reports that he should receive a higher evaluation.  The Board finds that the preponderance of the evidence is against the Veteran's claims for disability ratings in excess of 10 percent for status post left knee surgery with scarring and in excess of 10 percent for left knee instability, and therefore the claims must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As discussed above, the Board has considered the award of staged ratings per Fenderson, but finds that there is no point during the appeal period where the Veteran's symptomatology warrants an increased rating.

The Board also finds that the record does not reflect that the Veteran's left knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular rating is inadequate.  As discussed above, there are higher ratings available under the diagnostic codes relating to instability and limited motion of the knee, but the Veteran's particular disability is not productive of such manifestations.  The Veteran has described instability and buckling of his left knee, which is clearly contemplated by DC 5257.  The Veteran's limited motion, painful motion and stiffness of the knee have also been considered under DCs 5210, 5260, and 5261, as well as under the holding of DeLuca and 38 C.F.R. § 4.59 in connection with the assignment of a rating for limited motion under 38 C.F.R. § 4.71a.  While there are higher ratings for additional limitation of extension or flexion, the Veteran's disability picture does not rise to such a level.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate; no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board notes that the Veteran has additional service-connected disabilities; including obstructive sleep apnea, posttraumatic stress disorder, hypertension, impingement syndrome of the left shoulder, impingement syndrome, status post surgery of the right shoulder with residuals of scar, lumbar strain, left Achilles tendinopathy with residual decreased left ankle range of motion, gastroesophageal reflux disease, temporomandibular joint syndrome, tinnitus, bilateral tinea pedis, and bilateral hearing loss.  Under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Additionally, the combined effect of the service-connected disabilities on the Veteran's employability will be contemplated in connection with the claim for a TDIU remanded below.  

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Voiding Dysfunction

The Veteran contends that he is entitled to service connection for a voiding dysfunction.  At the February 2014 Board hearing, the Veteran testified that he has to use the restroom frequently, sometimes every hour, and that this began happening on active duty and never stopped.  After reviewing private and VA treatment records, the Board notes that one January 2009 treatment record notes polyuria under a review of symptoms, but that otherwise, the overwhelming majority of the treatment records contain no mention of frequent urination, and reviews of symptoms over the course of the appeal are negative for genitourinary symptoms.

The Veteran was provided with a VA genitourinary examination in July 2014.  The Veteran reported that he has to use the restroom on a regular basis, 10-12 time or more per day and 2-3 times per night, but feels he does not completely empty his bladder.  He denies enlarged prostate, prostate or bladder cancer, recurrent bladder infection or suprapubic trauma.  He also denied leakage, but has urgency and hesitancy.  The Veteran denied an evaluation by urology, denied any blood in urine or kidney stones.  The Veteran said he drinks only water, and consumes more than 1 gallon per day.  He reported not currently taking any medications for these symptoms.  The examiner reviewed the claims file, and documented that the Veteran does not have a history of recurrent symptomatic bladder or urethral infections, does not have findings, signs or symptoms attributable to bladder fistula, does not have neurogenic or severely dysfunctional bladder, does not have a bladder injury, has not had bladder surgery, and does not demonstrate renal dysfunction.  Following a urinalysis, the examiner found that the Veteran's urine was clear, without sediments, blood or casts, and that his electrolytes were within normal limits.  The examiner indicted that the Veteran does not have a voiding dysfunction, and that the Veteran has never been diagnosed with a condition of the bladder or urethra of the urinary tract.  Although the examiner stated that a definitive answer as to the nature of the Veteran's bladder dysfunction could not be provided without resorting to mere speculation, he also stated that the Veteran stopped the EMG testing that may have given insight into a potential nerve issue with the bladder.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a voiding dysfunction disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed. 

The Board acknowledges the holding in Jones v. Shinseki, that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.  See 23 Vet. App. 382 (2010).  In this case, the examiner noted review of the private and VA treatment records, and stated why she was unable to provide a definitive answer regarding the claimed bladder dysfunction.  Additionally, the Board notes that the Veteran halted the EMG testing of his own volition.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The Board finds that the examination is therefore adequate for adjudicatory purposes and contains sufficient information to decide the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311; see also 38 C.F.R. § 4.2.

Here, the evidence does not demonstrate that the Veteran has a current voiding dysfunction disability.  Although the Veteran is competent to report as to his subjectively-experienced symptoms, such as frequent urination, he is not competent to himself diagnose an underlying voiding dysfunction, as this is not a simple medical condition that can be diagnosed through lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Significantly, neither the Veteran nor his representative has identified medical evidence to support the present existence of such a disability.  There is thus no competent evidence demonstrating that the Veteran has been diagnosed with a voiding dysfunction at any point during the relevant appeal period, and the balance of the evidence is against the claim for service connection for this disability.

For the foregoing reasons, the Board finds that the claim for service connection for a voiding dysfunction must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Acquired Psychiatric Disorder

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The Veteran's claim for service connection for PTSD was granted in an October 2014 rating decision.  Therefore, the Board lacks jurisdiction over the issue because it has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, it will be dismissed without prejudice.


ORDER

An evaluation in excess of 10 percent for status post left knee surgery with scarring is denied.

An evaluation in excess of 10 percent for instability, left knee is denied.

Service connection for a voiding dysfunction is denied.

The appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder is moot, and the issue is dismissed for lack of jurisdiction.



REMAND

Reasons for remand:  To obtain a supplemental VA medical opinion and develop and adjudicate a claim for TDIU raised by the record.

The Veteran seeks entitlement to service connection for disability resulting in numbness, pain, and tingling of his bilateral upper and lower extremities.  At the July 2014 VA examination, the Veteran reported pain, numbness, and tingling in his hands and feet.  He stated that he has swelling of the hands and feet daily.  The Veteran told the examiner that he has been diagnosed with gout and rheumatoid arthritis, which is corroborated by treatment records in the claims file.  Following examination, the VA examiner concluded that the Veteran does not have symptoms attributable to any peripheral nerve condition, and that the Veteran's clinical presentation and symptoms did not support a clinical diagnosis of cervical or lumbar radiculopathy.  However, as the Board previously only requested opinion with regard to neurological conditions, no opinion was provided as to whether the Veteran's described symptoms result from his diagnosed gout.  As the Veteran's service treatment records include an endorsement of numbness and tingling, a supplemental medical opinion should be sought with regard to whether any current disability, to include gout, arose during or is related to service. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229  (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).

At the July 2014 VA examination for the Veteran's left knee, he stated that his many joint complaints, including those relating to his left knee, have prevented him from teaching school, as he is not able to stand for long periods of time.  He stated that he last worked in 2010.  Thus, the issue of entitlement to a TDIU has been raised, and it must be remanded for further development.  

The Board notes that the Veteran currently has 14 service-connected disabilities, with a combined disability rating of 90 percent, with at least one disability rated at 40 percent or greater.  Although individual VA examination reports of record do provide some information regarding the limitations caused by the Veteran's service-connected disabilities, they do not all directly and sufficiently address the question of his employability in light of all of his service-connected disabilities.  Regarding a claim for TDIU, the duty to assist often requires VA to obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

It is the examiner's responsibility to furnish a full description of the effects of the service-connected disability upon the Veteran's ordinary activities which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (in a TDIU determination, VA's duty to assist does not require obtaining "a single medical opinion regarding the combined impact of all service-connected disabilities . . . ."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  The Board thus finds that the Veteran should be scheduled for a VA examination to assess the combined effect of his numerous service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to an appropriate medical profession for a supplemental opinion regarding the nature and etiology of the Veteran's complaints regarding numbness, pain, and tingling sensation in his bilateral hands and feet.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner must then address the following:

a.  Provide a diagnosis for any disability present during the appeal period (July 2007 to present) which at least as likely as not (50 percent or greater probability) result in the Veteran's complaints regarding pain, numbness, and tingling sensation in his bilateral hands and feet.  The examiner should specifically comment as to whether the Veteran's diagnosed gout or rheumatoid arthritis is responsible for such symptoms.

b.  For any diagnosis provided, state whether it is at least as likely as not (50 percent or greater probability) that the disability arose during or is otherwise related to the Veteran's active military service.

The examiner's attention is directed to a March 2005 service treatment record wherein the Veteran endorsed numbness and tingling.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  In this case, this may require a brief description of the usual medical causes of ankle strain and foot drop.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Send the Veteran a letter which provides proper and complete notice regarding the claim remanded herein.  This notice must include notice of the criteria necessary to substantiate a claim for TDIU, to include on a schedular basis as per 38 C.F.R. § 4.16(a). 

3.  Send a Request for Employment Information (VA Form 21-4192) to the Veteran's last identified employer, DeKalb County Board of Education.  If additional information is needed, contact the Veteran for the required information, such as an address.  The Veteran should be notified of any negative response and given an appropriate amount of time to respond.

3.  Thereafter, schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his employability.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills.  Moore, 21 Vet. App. at 219, rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib, 733 F.3d at 1354.

The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not that the service-connected disabilities are of such severity as to preclude certain types of employment.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical opinions to ensure responsiveness to, and compliance with, the directives of this remand and if not, implement corrective procedures.  

5.  Thereafter, complete any further development deemed appropriate and then readjudicate the issue of entitlement to service connection for disabilities resulting in pain, numbness, and tingling sensation of the bilateral hands and feet.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

6.  After conducting any other development deemed appropriate, adjudicate the claim for a TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to the Veteran's service-connected disabilities.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


